Case: 21-20123      Document: 00516151530         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 3, 2022
                                  No. 21-20123                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jerrieus Williams,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:15-CR-266-2


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Jerrieus Williams, federal prisoner # 87217-379, appeals the denial of
   his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release.                  He
   contends that the district court erred by relying on U.S.S.G. § 1B1.13, p.s., in




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20123      Document: 00516151530           Page: 2    Date Filed: 01/03/2022




                                     No. 21-20123


   denying his motion because § 1B1.13, p.s., and its commentary do not apply
   to § 3582(c)(1)(A) motions brought by prisoners.
          We review the district court’s denial of Williams’s § 3582(c)(1)(A)
   motion for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). A district court abuses its discretion if it “bases its
   decision on an error of law or a clearly erroneous assessment of the
   evidence.” Id. (internal quotation marks and citation omitted).
          Following the denial of Williams’s motion, we held that a district
   court is not bound by § 1B1.13, p.s., in considering a § 3582(c)(1)(A) motion
   brought by a prisoner. See United States v. Shkambi, 993 F.3d 388, 392-93
   (5th Cir. 2021). Because the district court treated § 1B1.13, p.s., as binding
   and dispositive, it abused its discretion. See id. at 393; Chambliss, 948 F.3d at
   693.
          The denial of Williams’s § 3582(c)(1)(A) motion is VACATED, and
   the case is REMANDED for further proceedings consistent with this
   opinion.




                                          2